DETAILED ACTION
Claims status
In response to the application filed on 06/09/2020, claims 1-21 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 06/09/2020 have been reviewed and accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 2017/0155544 A1) in view of Testicioglu et al. (US 2017/0118119 A1).
Regarding claim 1; Khanna discloses a method for assigning a severity to failure indications of network resources (See Fig. 4: the network failure impact determination; ¶. [0031]) in a communication network, the method comprising: 
in a processor, receiving one or a plurality of failure indications related to a failure of one or more network resources from a plurality of network resources in a communication network (See Fig. 4: At block 402, the communication attributes collected by the control and collection service 110 are received by the aggregation service 112. The communication attributes collected by each of the selected nodes are aggregated. Aggregation of the communication attributes enables reliable detection of failing paths. Data collected across several paths crossing the same node through different links and/or through packets sent from different transmitter nodes are aggregated.. ¶. [0032]);
assigning a severity to the one or said plurality of failure indications (See Figs. 3-4: At block 404, using the communication attributes aggregated, the aggregation service calculates performance characteristics of the nodes and links in the network, using the network topology gathered at block 302) based on an impact on data traffic in the communication network (See Figs 3-4. At block 403, the communication attributes collected are used to determine whether the allocation strategy adopted is appropriate. The allocation strategy aims to provide adequate coverage of all the paths in the network. The communication attributes collected may indicate a need to adjust the allocation strategy in order to collect more path information. ¶. [0033])) due to the one or more failed network resources from said plurality of network resources (See Fig. 3 and 4; The performance information collected for the links and nodes may also be used to compute path performance and thereby determine, for example, customer impact of any failures observed) by choosing at least one of: 
assigning a dynamic severity based on continuous traffic impact assessments (See Fig. 1: Aspects of the present disclosure enable continuous monitoring of network paths to determine anomalies in the various nodes and links in order to find causes of failures and remedy them as appropriate. ¶. [0015]) in the communication network due to the one or more failed network resources (See Fig. 3 and 4: At block 403, the communication attributes collected are used to determine whether the allocation/assigining strategy adopted is appropriate. The allocation strategy aims to provide adequate coverage of all the paths in the network….Additionally, a determination of inadequate coverage of network paths may trigger an alarm at block 410. Block 302 of the control and collection service routine 300 may also be repeated if the allocation strategy is deemed to not be appropriate at block 403. ¶. [0034-0035]), and 
on an output device, outputting the severity of the one or said plurality of failure indications (See Fig. 4: at step 406-408, once it performs failure detection using network topology, it is outputted to step 408 for statistical analysis to determine the root cause of the detected failures. ¶. [0035-0036]).
Even though, Khanna teaches the method of using allocation strategy to determine the impact of the network failure, Khanna doesn’t explicitly discuss the dynamic severity of the network failure.
However, Testicioglu discloses the dynamic severity of the network failure (See Fig. 3: QoS engine 310 can monitor the achieved level of performance or QoS (e.g., the data rate and delay) corresponding to a user, application, and/or flow, or link, and then dynamically control or adjust one or more QoS parameters in connection with sending and receiving data packets to achieve the desired level of performance or QoS. ¶. [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the dynamic severity of the network failure as taught by Testicioglu to have incorporated in the system of Khanna, so that it would provide a method of providing improved throughput on delay-based congestions. Testicioglu: ¶. [0007].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Khanna discloses the method wherein the communication network comprises at least two network layers (Khanna: ¶. [0045]).


Regarding claim 4; Khanna discloses the method according to claim I, wherein the impact on the data traffic is a function of parameters selected from the group consisting of a congestion, a latency, a service diversity, and a network diversity (See Fig. 4: ¶. [0034]).

Regarding claim 5; Khanna discloses the method wherein the failure indications comprise failure alarms (See Fig. 4: ¶. [0040]).

Regarding claim 6; Khanna discloses the method wherein assigning the severity comprises assigning levels of severity (See Fig. 4: In some embodiments, remediation may include shutting down a node which is known, with a high level of confidence or performance level, to be faulty. ¶. [0040]).

Regarding claim 7; Khanna discloses the method wherein assigning the severity comprises computing a severity score (See Fig. 4: The aggregation service 112 may also create graphs/scores to make available for display using the interface component 104 of FIG. 1. The 

Regarding claim 8; Khanna discloses the method wherein assigning the static severity comprises comparing the data traffic before and after the failure of the one or more network resources using the single traffic assessment (Khanna’s claim 6: 6. The computing device of claim 2, wherein the processing unit is further operative to compare the generated first network topology to an expected topology. ¶. [0044]),

Regarding claim 9; Khanna discloses the method wherein assigning the dynamic severity comprises comparing traffic conditions before the failure of the one or more network resources and current traffic conditions using the continuous or the periodic traffic assessments. (Khanna: See figure 5 and claim 6).

Regarding claim 10; Khanna discloses the method wherein assigning the dynamic severity comprises comparing the data traffic after the repairing the failure of the one or more network resources using the continuous or the periodic traffic assessments (See Fig. 4: At block 410, the aggregation service develops remediation and alarming strategies. Remediation and alarming may take on several different forms in various embodiments. Before remediation and alarming is performed, there may be validation of the identified failure in order to ensure that it is a failure 

Regarding claim 11; Khanna discloses an apparatus for assigning a severity to failure indications of network resources in a communication network, the method comprising: a memory; and a processor (See Fig. 1 and its components) configured to:
receive one or a plurality of failure indications related to a failure of one or more network resources from a plurality of network resources in a communication network (See Fig. 4: At block 402, the communication attributes collected by the control and collection service 110 are received by the aggregation service 112. The communication attributes collected by each of the selected nodes are aggregated. Aggregation of the communication attributes enables reliable detection of failing paths. Data collected across several paths crossing the same node through different links and/or through packets sent from different transmitter nodes are aggregated.. ¶. [0032]);
assign a severity to the one or said plurality of failure indications (See Figs. 3-4: At block 404, using the communication attributes aggregated, the aggregation service calculates performance characteristics of the nodes and links in the network, using the network topology gathered at block 302) based on an impact on data traffic in the communication network (See Figs 3-4. At block 403, the communication attributes collected are used to determine whether the allocation strategy adopted is appropriate. The allocation strategy aims to provide adequate coverage of all the paths in the network. The communication attributes collected may indicate a need to adjust the allocation strategy in order to collect more path information. ¶. [0033])) due to the one or more failed network resources from said plurality of network resources (See Fig. 3 and 4; The performance information collected for the links and nodes may also be used to compute path performance and thereby determine, for example, customer impact of any failures observed) by choosing at least one of: 
assigning a dynamic severity based on continuous traffic impact assessments (See Fig. 1: Aspects of the present disclosure enable continuous monitoring of network paths to determine anomalies in the various nodes and links in order to find causes of failures and remedy them as appropriate. ¶. [0015]) in the communication network due to the one or more failed network resources (See Fig. 3 and 4: At block 403, the communication attributes collected are used to determine whether the allocation/assigining strategy adopted is appropriate. The allocation strategy aims to provide adequate coverage of all the paths in the network….Additionally, a determination of inadequate coverage of network paths may trigger an alarm at block 410. Block 302 of the control and collection service routine 300 may also be repeated if the allocation strategy is deemed to not be appropriate at block 403. ¶. [0034-0035]), and 
on an output device, outputting the severity of the one or said plurality of failure indications (See Fig. 4: at step 406-408, once it performs failure detection using network topology, it is outputted to step 408 for statistical analysis to determine the root cause of the detected failures. ¶. [0035-0036]).
Even though, Khanna teaches the method of using allocation strategy to determine the impact of the network failure, Khanna doesn’t explicitly discuss the dynamic severity of the network failure.
However, Testicioglu discloses the dynamic severity of the network failure (See Fig. 3: QoS engine 310 can monitor the achieved level of performance or QoS (e.g., the data rate and delay) corresponding to a user, application, and/or flow, or link, and then dynamically control or adjust one or more QoS parameters in connection with sending and receiving data packets to achieve the desired level of performance or QoS. ¶. [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the dynamic severity of the network failure as taught by Testicioglu to have incorporated in the system of Khanna, so that it would provide a method of providing improved throughput on delay-based congestions. Testicioglu: ¶. [0007].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 12; Khanna discloses the apparatus wherein the communication network comprises at least two network layers (Khanna: ¶. [0045]).

Regarding claim 13; Khanna discloses the apparatus wherein assigning the severity comprises correlating failures prior to an assignment of severity by identifying a minimum set of failed network resources from the one or more failed network resources that explain all other failed network resources outside of the set (Khanna: It is desired to not overload links in the network with health checks. However, a minimum number of health checks across the network are necessary for adequate monitoring of the network. ¶. [0026]).

Regarding claim 14; Khanna discloses the apparatus according to claim I, wherein the impact on the data traffic is a function of parameters selected from the group consisting of a congestion, a latency, a service diversity, and a network diversity (See Fig. 4: ¶. [0034]).



Regarding claim 16; Khanna discloses the apparatus wherein assigning the severity comprises assigning levels of severity (See Fig. 4: In some embodiments, remediation may include shutting down a node which is known, with a high level of confidence or performance level, to be faulty. ¶. [0040]).

Regarding claim 17; Khanna discloses the apparatus wherein assigning the severity comprises computing a severity score (See Fig. 4: The aggregation service 112 may also create graphs/scores to make available for display using the interface component 104 of FIG. 1. The graphs may display the performance characteristics in tabular format. The performance characteristics may also be displayed on the network topology representation. In some aspects, the performance and health characteristics may be overlaid on the network topology by the use of different colors, textures or other User Interface (UI) visualization elements for different link health or performance indications. ¶. [0034]).

Regarding claim 18; Khanna discloses the apparatus wherein assigning the static severity comprises comparing the data traffic before and after the failure of the one or more network resources using the single traffic assessment (Khanna’s claim 6: 6. The computing device of claim 2, wherein the processing unit is further operative to compare the generated first network topology to an expected topology. ¶. [0044]),



Regarding claim 20; Khanna discloses the apparatus wherein assigning the dynamic severity comprises comparing the data traffic after the repairing the failure of the one or more network resources using the continuous or the periodic traffic assessments (See Fig. 4: At block 410, the aggregation service develops remediation and alarming strategies. Remediation and alarming may take on several different forms in various embodiments. Before remediation and alarming is performed, there may be validation of the identified failure in order to ensure that it is a failure for which a remediation and/or alarming strategy is known, and/or still required. In some embodiments, remediation may include shutting down a node which is known, with a high level of confidence, to be faulty. In some embodiments, the remediation may include ensuring that packets are not routed through the faulty link or node. ¶. [0040]).

Regarding claim 21; Khanna discloses the apparatus wherein the output device comprises another system capable of managing and displaying the severity of the one or said plurality of failure indications related to the failure of the one or more network resources (See Fig. 4:  The aggregation service 112 may also create graphs to make available for display using the interface component 104 of FIG. 1. The graphs may display the performance characteristics in tabular format. The performance characteristics may also be displayed on the network topology representation. In some aspects, the performance and health characteristics may be overlaid on .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCabe et al. (US 2017/0331704 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416